DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  The phrase “where in” doesn’t make sense in context and should be replaced with “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “co-registration”, and the claim also recites “linear co-registration with 6 degrees of 
Regarding claim 1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 1-11 include many instances of “the volumetric MR image” and “the PET image”, and many of these instances are referring to different images that have been altered from a preceding instance. Thus, one cannot know which preceding instance of “the volumetric MR image” or “the PET image” a subsequent instance of “the volumetric MR image” or “the PET image” is referring to. The following excerpt is a particularly baffling example of this problem: “generating a mirror image of the volumetric MR image referred to as volumetric MR image; and adding the volumetric MR image element-wise with the volumetric MR image generating a new volumetric MR image”. Another confusing example includes “i) Calculating a third transformation matrix M3, necessary for spatially deforming the volumetric MR image to the volumetric MR image”. This is confusing, and the metes and bounds of the claims cannot be readily discerned.
Claim 1 also includes the excerpt “g) Calculating a second transformation matrix M2, necessary for deforming the volumetric MR image to the image (M 5 R 20); the image obtained is referred to as MR”. There is insufficient antecedent basis for “the image (M 5 R 20)”, and thus one cannot know what the volumetric MR image is being deformed to.
Claim 4 references “a lesion region in step c) becomes a lesion for the volumetric MR image”, but there is no mention of a lesion region in step c). Also, one cannot know what is meant by saying that it becomes a lesion for the volumetric image because the lesion mentioned in step d) already pertains to 
Regarding claim 10, the phrase "can also be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term "as accurate as possible" in claim 10 is a relative term which renders the claim indefinite.  The term "as accurate as possible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 11, the phrase "likewise" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "likewise"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Depending claims do not remedy these deficiencies.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662